Exhibit 10

 

November 22, 2006    EXECUTION COPY

VIA FACSIMILE AND EXPRESS COURIER

Dr. David Thatcher, Chief Executive

Cobra Biologics Limited

The Science Park

Keele ST5 5SP

United Kingdom

 

  RE: Amendment of Agreement (Exhibit No. 11)

Dear David:

Reference is made to Exhibit No. 11 to the Research and Development Agreement
between Cobra Biomanufacturing Plc (“Cobra”) and Auxilium Pharmaceuticals, Inc.
(“Auxilium”), dated July 14, 2006 (the “Agreement”). This letter agreement sets
forth the terms and conditions upon which Cobra and Auxilium have mutually
agreed to amend the Agreement. All capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement. The Agreement (and all of its Appendices, including the Development
Program Chart) is hereby amended as follows:

1. This amendment of the Agreement is effective upon the close of business on
Friday, November 17, 2006 (the “Amendment Date”).

2. Cobra shall not perform BLA Batch Runs 2 and 3. Auxilium shall not pay Cobra
for BLA Batch Runs 2 and 3. Cobra and Auxilium each waive any rights and/or
claims they may have against each other in relation to BLA Batch Runs 2 and 3.



--------------------------------------------------------------------------------

3. Cobra shall continue to provide the following Services in the Agreement to
Auxilium, and Auxilium shall continue to pay Cobra for such services completed,
in accordance with the terms and conditions of the Agreement:

 

  (a) BLA Batch Run 1:

 

  (b) 200L Engineering Run Stability Program;

 

  (c) 200L GMP Run Stability Program;

 

  (d) BLA Batch Run 1 Stability Program; and

 

  (e) Technology Transfer Assistance.

4. Auxilium shall be obligated to pay Cobra the following:

 

  (a) in accordance with the terms of the Agreement and Section 3(a) above, all
sums for identified stages of BLA Batch Run 1 successfully completed, (total
497,000 GBP ($941,118 US) plus consumables and Raw Materials);

 

  (b) for ongoing Services as set forth in Section 3(b) through 3(e) above, in
accordance with the terms and conditions in the Agreement;

 

  (c) $1,100,000 US within fifteen (15) days of the execution of this amendment;
and

 

  (d) consideration for exclusivity in accordance with, and subject to, Section
VI.E.2 of the Agreement.

5. On or before December 31, 2006, at Auxilium’s expense, Cobra shall ship to a
location designated by Auxilium all Auxilium Assets, unused consumables and Raw
Materials purchased for use in the completion of Services under the Agreement,
and Master and Working Cell Banks. Such items shall be shipped to Auxilium at
Auxilium’s risk. Auxilium shall pay Cobra for all consumables and Raw Materials
which Cobra has contracted to purchase on behalf of Auxilium in relation to BLA
Batch Runs 2 and 3 and which are to be shipped to Auxilium in accordance this
provision and the Agreement.

6. Technology Transfer Assistance. Simultaneously with the execution of this
amendment, Auxilium and Cobra shall execute a separate amendment to the existing
Technology Transfer Assistance agreement (Exhibit No. 14 to the R & D
Agreement); Auxilium agrees that the technology transfer assistance program in
Exhibit 14 (as amended) and under the Agreement will be carried out at the cost
of Auxilium in accordance with the terms of such agreements and in particular
Section IX D 3(a) of the Agreement. Auxilium acknowledges that it did not
require the Technology Transfer close out meeting referred to in Section I(f) of
Exhibit 14, and Cobra agrees to provide such close out meeting within 4 weeks of
Auxilium’s request for such a close out meeting.



--------------------------------------------------------------------------------

7. BLA Batch Option. In the event the BLA Batch Run 1 currently in progress
(Batch Identification Number CTL2006#1583I) does not achieve final QA release,
Auxilium shall have the option to require Cobra to manufacture a new BLA Batch
Run that achieves final QA release (hereinafter “BLA Batch Option”). Auxilium
shall not unreasonably refuse QA release of BLA Batch Run 1 or any replacement
BLA Batch Run. If the parties, acting reasonably, are not able to agree the
position on final QA release of BLA Batch Run 1 or a replacement BLA Batch Run,
either party may refer the matter to an independent expert to determine whether
BLA Batch Run 1 or replacement BLA Batch Run should achieve final QA release.
Such expert shall be appointed by the agreement of both parties, and in the
absence of agreement as to the identity of such expert within 14 days, shall be
nominated by Parenteral Drug Association (“PDA”) upon the application of either
party. Such expert shall act as an expert and not as an arbitrator and the
decision of such expert shall be final and binding on the parties with effect
from the date either party elected to refer the matter to such expert. The costs
of such expert shall be paid equally by the parties. Auxilium’s right to
exercise the BLA Batch Option shall expire on the earlier of (a) the date the
BLA Batch Run 1 or any new BLA Batch Run achieves final QA release, or
(b) December 31, 2007. In the event that Auxilium exercises the BLA Batch
Option, Auxilium shall provide written or electronic (email) notice to Cobra,
and Cobra shall have ninety (90) days from the date it receives such notice to
complete a new BLA Batch Run that achieves final QA release as a replacement for
BLA Batch Run 1. The final payment to Cobra in respect of BLA Batch Run 1 of
165,501 GBP ($313,392 US), plus consumables and Raw Materials, to be paid in
accordance with the terms of the Agreement (being one third of the fixed price
upon thaw of the vial(s) of cells; one third of the fixed price upon completion
of the bulk drug substance manufacture; and one third of the fixed price upon
final QA release of the batch) shall not be payable until either BLA Batch Run 1
or any replacement new BLA Batch Run has achieved final QA release.

8. Sections IX.B.2 (a), (b) and (c), and Section IX.B.4 (regarding termination
conditions) of the Agreement are deleted in their entirety.

9. In addition to the items expressly referred to in this amendment, Cobra shall
continue to provide, and Auxilium shall continue to pay for, such other services
as the parties have in the past, or may in the future, agree in writing. Such
services will be provided at an FTE rate to be agreed at the relevant time.

10. The parties agree that this amendment of the Agreement may be announced by
either party anytime after 7:00 am EST on Wednesday, November 29, 2006. Cobra
and Auxilium agree to provide each other with a draft copy of all announcements
and press releases related to this amendment of the Agreement with adequate time
to review and comment. Each press release, announcement or excerpt thereof which
directly relates to this amendment shall be subject to the other party’s
approval. Such approval shall not be unreasonably withheld.

11. All payments are exclusive of any value added tax and/or other taxes (if
any) which shall be payable in addition.



--------------------------------------------------------------------------------

12. The Agreement, as varied by this amendment, shall continue in full force and
effect for the remainder of its term and this amendment and the Agreement shall
form and be read as being one agreement.

13. This letter agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

If this letter agreement is consistent with your understanding and if you are in
agreement with all of its terms, please sign the enclosed copy of this letter
and return it to me.

 

Auxilium Pharmaceuticals, Inc.        

/s/ Armando Anido

    Date: November 22, 2006 Armando Anido     Chief Executive Officer and
President     Auxilium Pharmaceuticals, Inc.     Cobra Biomanufacturing Plc.    

/s/ David Thatcher

    Dated: November 22, 2006 David Thatcher     President     Cobra
Biomanufacturing Plc.    